Citation Nr: 1520233	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-04 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a vision disability. 

2.  Entitlement to service connection for Haglund's deformity of the right foot.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2015, the Veteran testified before the undersigned at a Travel Board hearing.

The issues of service connection for bilateral pes planus, tinnitus, and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his Travel Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issue of service connection for a vision disability is requested.

2.  Haglund's deformity of the right foot is attributable to service.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of service connection for a vision disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  Haglund's deformity of the right foot was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his as to the issue of service connection for a vision disability appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of service connection for a vision disability and it is dismissed.


Service Connection for Haglund's Deformity of the Right Foot

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The service treatment records include a March 1994 record from Camp Pendleton which is dated a few months after the Veteran's separation from service.  This record reflected a diagnosis of Haglund's deformity of the right foot.  The Veteran has submitted positive medical nexus opinions from two private physicians.  The more recent opinion, dated in February 2015, included medical treatise evidence which stated that Haglund's deformity develops due to a bony enlargement on the back of the heel rubbing against shoes.  Both the Veteran and a service buddy described the flat soles boots that they wore on marches and during other activities.  The service treatment record notes that the Veteran was told to pad his heel, was placed on light duty for one day, and then was returned to full duty.  The Board notes that it appears that this record is mis-dated.  It is not reasonable that the Veteran would be placed on light duty then returned to full duty if he had already been discharged from service.  In any event, taking into consideration the indicated close proximity to service (or inservice) and the other evidence of record, and in affording the Veteran all reasonable doubt, the Board finds that Haglund's deformity of the right foot was incurred during active duty service.  



ORDER

The appeal as to the issue of service connection for a vision disability is dismissed.

Service connection for Haglund's deformity of the right foot is granted.


REMAND

The Veteran has not been afforded VA examinations with regard to his claimed pes planus, tinnitus, and skin disability.  The service treatment records reflect feet complaints, but not specifically pes planus.  The private examiner attributed inservice foot pain to the origins of the pes planus, but the service treatment records refer to pes cavus and the Haglund's deformity.  The service treatment records do not reflect tinnitus and a November 2009 treatment record reflects that the Veteran denied having tinnitus; this matter was not addressed in the private medical opinion.  The Veteran was treated for tinea cruris during service as well as groin rashes; however, the nature of any current skin disability is unclear.  The recent private opinion notes that the current nature of a skin disability should be clarified.  In light of the foregoing, the Veteran should be afforded VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations to determine the nature and etiology of any current pes planus/foot disability, tinnitus, and skin disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current foot disorder to include pes planus (and not including Haglund's deformity) had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should address inservice use of flat boots and complaints of foot pain as well as notation of pes cavus.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any tinnitus had its clinical onset during service, within one year of service, or is related to any in-service disease, event, or injury.  The examiner should address claims of acoustic trauma during service.  The examiner should also comment on the November 18, 2009 report by the Veteran that he did not have tinnitus in a VA outpatient record as well as his hearing testimony regarding the onset in service.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current skin disability had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should address inservice complaints of tinea cruris rash as well as groin rashes.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


